Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 1, 8, and 15:  

an interrupt managing circuit, coupled to the processor core, to:
receive an interrupt message directed to an application container from an assignable interface (AI) of an input/output (I/O) device, the interrupt message comprising an address space identifier (ASID) assigned to identify the application
container to which the AI is assigned, an interrupt handle, and a flag to distinguish
the interrupt message from a direct memory access (DMA) message,
responsive to receiving the interrupt message, identify a data structure associated with the processing device,
select an interrupt entry from the data structure based on the interrupt handle,
determine that the ASID associated with the interrupt message matches an ASID in the interrupt entry, and
identify an interrupt in the interrupt entry to provide to the application container based on the determination that the ASID associated with the interrupt message matches the ASID in the interrupt entry.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185